Tilson, Judge.
The suits listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It .is stipulated and agreed by and between counsel with respect to certain merchandise assessed with duty at the rate of 90% ad valorem under the provisions of paragraph 1430, Tariff Act of 1922:
1. That the items of merchandise marked “A” on the invoices and checked by A. H. L., J. E., consist of Alencon laces, embroidered net ornaments and galloons, similar in all material respects to the merchandise held dutiable at 75% ad valorem under the paragraph and Act aforesaid in T. D. 44067 and Abstract 12555, the records of which cases are incorporated herein.
2. That the items of merchandise marked “B” on the invoices and checked by J. W. T., R. F., consist of garters and clowns composed in chief value of artificial silk and similar in all material respects to the merchandise held dutiable at the rate of 60% ad valorem under paragraph 31 of the Act aforesaid as compounds of cellulose in Abstract 37230, the record of which Abstract is incorporated herein.
3. That the items of merchandise marked “C” on the invoices and checked by F. P. I., consist of filet lace or filet lace articles, similar in all material respects to the filet laces passed upon in T. D. 47065 and therein held to be dutiable at the rate of 75% ad valorem under paragraph 1430 of the Act aforesaid, and that the record in said T. D. 47065 be incorporated herein.
*5284. That the items of merchandise marked “E” on the invoices and checked by W. H. E., A. H. L., W. J. N., V. C. M., consist of embroidered - cushions, embroidered wearing apparel and embroidered hats composed in chief value of yarns, threads or filaments and trimmed with lace, braid or trimmings, similar in all material respects to the merchandise held dutiable at 75% ad valorem under paragraph 1430 of the Act aforesaid in T. D. 41396, the record of which case is incorporated herein.
The protests are deemed submitted on this stipulation.
Right to first docket call and right to amend said protests are waived.
It should be observed in passing that these suits were not forwarded to this office until approximately thirteen years after they were received in the office of the collector of customs at New York.
Accepting this stipulation as a statement of fact, we hold the items of merchandise marked “A” and checked AHL or JE to be properly dutiable at 75 percent ad valorem under the latter part of paragraph 1430 of the Tariff Act of 1922, as embroideries, or embroidered articles.
The items of merchandise marked “B” and checked JWT or RF on the invoices we hold to be properly dutiable at 60 percent ad valorem under paragraph 31 of the Tarifl Act of 1922, as finished or partly finished articles in chief value of compounds of cellulose.
The items of merchandise marked “C” and marked FPI on the invoices we hold to be properly dutiable at 75 percent ad valorem under the latter part of paragraph 1430 of the Tariff Act of 1922, as embroideries, or embroidered articles.
The items of merchandise marked “E” and checked WHE, AHL, WJN, or VCM on the invoices, we hold to be properly dutiable at 75 percent ad valorem under the latter part of paragraph 1430 of said act, as embroideries, or embroidered articles.
To the extent indicated the specified claims in said suits are sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.